Citation Nr: 1725808	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to (excluding periods of temporary total convalescence ratings) July 1, 2011 (excluding periods of temporary total convalescence ratings), for major depressive disorder with posttraumatic stress disorder and to a rating in excess of 70 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral and retropatellar pain syndrome with arthroscopic residuals (excluding periods of temporary total convalescence ratings).

3.  Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from October 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but it must remand this matter in order for VA to satisfy its duty to assist the Veteran in the development of his claim.

As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).

Here, the Board notes that the Veteran's VA treatment records include an August 2009 clinical report in which the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA).  The Board finds that there is a reasonable possibility that the records supporting the ultimate determination for SSA disability benefits could help substantiate the Veteran's claims for service connection and increased disability ratings.  As such, it is required to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  
Regrettably, it does not appear that there have been any attempts to secure these records.

VA's duty to assist claimants may also require it to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the course of the instant appeal, the Court of Appeals for Veterans Claims (Court) issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  

The Veteran was afforded VA examinations in December 2008 and November 2012 to evaluate his right knee disability.  However, these examination reports do not have any indication that there was testing of the range of motion of the Veteran's opposite undamaged joint or included passive range of motion testing results of the Veteran's right knee.  As such, the Board finds that they are not adequate and the Board must remand this case to obtain a new VA examination of the Veteran's right knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These records should include any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the Veteran's claims file.  Any negative reply must be included in the claims folder.

3.  After the above items have been completed, schedule the Veteran for an examination with an appropriate medical professional to evaluate the Veteran's right knee disability.  The entire claims file should be made available to the examiner and the examiner should indicate that he or she has reviewed the claims file.

The examiner should conduct range of motion testing on each knee and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees.  If these findings cannot reasonably be expressed in terms of degrees, the examiner should explain why.
         
The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right knee disability.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.

4.  Complete any other development deemed necessary, to include consideration of scheduling the Veteran for additional VA examinations or securing medical opinions relating to the Veteran's major depressive disorder with posttraumatic stress disorder or relating to the hearing in his right ear.  

5.  Thereafter, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




